NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
             __________________________

                  BRIAN LEWIS,
                 Claimant-Appellant,
                           v.
                 UNITED STATES,
                 Defendant-Appellee.
             __________________________

                     2010-5005
             __________________________

    Appeal from the United States Court of Federal
Claims in Case No. 07-CV-591, Senior Judge Robert H.
Hodges, Jr.
              __________________________

              Decided: February 17, 2012
             __________________________

   BRIAN LEWIS, of Baltimore, Maryland, pro se.

    L. MISHA PREHEIM, Attorney, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, of Washington, DC. With him on the brief were
TONY WEST, Assistant Attorney General, JEANNE E.
DAVIDSON, Director, and DONALD E. KINNER, Assistant
Director.   Of counsel on the brief was MICHAEL J.
MARINELLO, General Litigation Division, Office of the
LEWIS   v. US                                             2


Judge Advocate General, United States Department of
the Navy, of Washington, DC.
              __________________________

Before RADER, Chief Judge, WALLACH, Circuit Judge and
               FOGEL, District Judge. ∗
PER CURIAM.
    Claimant-Appellant Brian Lewis (“Lewis”) appeals a
decision of the United States Court of Federal Claims
(“Claims Court”) that granted a Motion to Dismiss and a
Motion for Judgment on the Administrative Record, both
in favor of Defendant-Appellee United States (“the Gov-
ernment”). Lewis v. United States, No. 07-591C, 2009 WL
5549354 (Fed. Cl. Aug. 7, 2009). Lewis also challenges
the Claims Court’s denial of his Motion to Supplement the
Administrative Record. For the reasons discussed below,
we AFFIRM.
                             I.
    Lewis served in the United States Navy from June
1997 until August 2001, when he received a general
discharge (under honorable conditions) for convenience of
the Government based on a personality disorder. Lewis,
2009 WL 5549354, at *1. His records reflect a docu-
mented personality disorder, alcohol dependence, disre-
spect for senior officers, and that he was the victim of a
sexual assault. Id. at *1. 1 Lewis petitioned the Board for
Correction of Naval Records (“BCNR”) for amendment of
his records to show he had retired on disability. Id. at *2.

   ∗
        The Honorable Jeremy Fogel, District Judge,
United States District Court for the Northern District of
California, sitting by designation.
   1  Detailed facts of this case may be found at Lewis,
2009 WL 5549354.
3                                               LEWIS   v. US


The BCNR denied his request. Id. Lewis appealed that
decision to the Claims Court and asserted additional
claims including: wrongful discharge, whistleblower
protection, and constitutional violations. Id. at *3. The
Government filed motions to dismiss and for judgment on
the administrative record in 2009. Id. The Claims Court
granted the Government’s motions. Id. at *6.
    Lewis timely appealed to this court. We have jurisdic-
tion pursuant to 28. U.S.C. § 1295(a)(3).
                            II.
    The Claims Court (1) denied Lewis’s Motion to Sup-
plement the Agency Record and (2) held that Lewis
waived his wrongful discharge claim by failing to raise it
before the BCNR, (3) held that it did not possess jurisdic-
tion to entertain Lewis’s whistleblower claims and various
constitutional claims, and (4) held that the BCNR’s deci-
sion was not arbitrary, capricious, contrary to law, or
unsupported by substantial evidence. Lewis, 2009 WL
5549354. Lewis seeks review of these decisions. We
consider each in turn.
                            A.
    We review evidentiary determinations by the Claims
Court for abuse of discretion. Axiom Res. Mgmt., Inc. v.
United States, 564 F.3d 1374, 1378 (Fed. Cir. 2009). In
addition, we exercise de novo review of legal determina-
tions by the Claims Court, including judgment on the
administrative record. Roth v. United States, 378 F.3d
1371, 1381 (Fed. Cir. 2004). Applying the same standard
applied by the Claims Court, we review whether
the BCNR’s decision was arbitrary, capricious, contrary to
law, or unsupported by substantial evidence. Id. We also
review the Claims Court dismissal of a claim for lack of
jurisdiction de novo. Boyle v. United States, 200 F.3d
LEWIS   v. US                                             4


1369, 1372 (Fed. Cir. 2000). Furthermore, we review a
judgment on the administrative record by the Claims
Court de novo. Chambers v. United States, 417 F.3d 1218,
1227 (Fed. Cir. 2005).
                            B.
    Lewis asserts that he was “entitled to supplement the
Administrative Record with ‘evidence over and above that
presented before the administrative boards if a party
wishes to offer it.’” Appellant’s Opening Brief (“Appel-
lant’s Brief”) at 29 (quoting Brown v. United States, 396
F.2d 989, 991 (Ct. Cl. 1968)). However, “the Supreme
Court has established that review under the [Administra-
tive Procedure Act] is generally limited to the administra-
tive record.” Walls v. United States, 582 F.3d 1358, 1367
(Fed. Cir. 2009). “The focus of judicial review of agency
action remains the administrative record, which should be
supplemented only if the existing record is insufficient to
permit meaningful review.” Axiom, 564 F.3d at 1381; see
Levine v. United States, 453 F.3d 1348, 1350 (Fed. Cir.
2006); Impressa Construzioni Geom. Domenico Garufi v.
United States, 238 F.3d 1324, 1338 (Fed. Cir. 2001). 2
Therefore, Lewis’s reliance upon Brown is misplaced.



   2    While other exceptions have been recognized, they
“apply only under extraordinary circumstances,” Voya-
geurs Nat. Park Ass’n v. Norton, 381 F.3d 759, 766 (8th
Cir. 2004), such as bad faith or improper behavior, Citi-
zens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402,
420, 91 S. Ct. 814, 28 L. Ed. 2d 136 (1971), overruled on
other grounds by Califano v. Sanders, 430 U.S. 99, 97 S.
Ct. 980, 51 L. Ed. 2d 192 (1977); Home Prods. Int’l, Inc. v.
United States, 633 F.3d 1369, 1379-80 (Fed. Cir. 2011);
Olsen v. United States, 414 F.3d 144, 155 (1st Cir. 2005).
Appellant has submitted no record evidence of such
circumstances.
5                                               LEWIS   v. US


    Here, Lewis offers no additional reason why the
Claims Court should have granted his motion to supple-
ment the Administrative Record, nor does he allege that
the Administrative Record was otherwise insufficient to
permit review of the BCNR’s decision. Accordingly, we
find the Claims Court did not abuse its discretion in
denying Lewis’s motion.
                            C.
    Lewis further argues that the Claims Court erred
when it determined that he waived his wrongful discharge
claim. Appellant’s Brief at 32. The Claims Court held
that because Lewis brought an action to the BCNR, he
waived any subsequent claims, such as a wrongful dis-
charge claim, that were not presented to the BCNR.
Lewis, 2009 WL 5549354 at *4. Lewis avers that bringing
a claim before the BCNR is permissive and “not a manda-
tory prerequisite” to challenging his discharge. Appel-
lant’s Brief at 32 (citing Martinez v. United States, 333
F.3d 1295 (Fed. Cir. 2003)). He argues that there are two
claims at issue, one for unlawful discharge which he
acknowledges he did not bring before the BCNR, 3 and one
for disability retirement, from which he appealed the
decision of the BCNR.
    We agree with the Claims Court’s holding that Lewis
waived the wrongful discharge claim. Generally if a
service member brings an action before a military correc-
tions board, any claims not presented are waived and that
    3    Lewis petitioned the Naval Discharge Review
Board (“NDRB”) twice to change the characterization of
his discharge from General to Honorable, and revise the
narrative reason for separation. Lewis, 2009 WL 5549354
at *3. The NDRB “denied both requests, finding that
plaintiff’s discharge was proper in the circumstances.” Id.
Lewis did not challenge the NDRB’s decisions to the
Claims Court. See id. at *1.
LEWIS   v. US                                              6


issue cannot be raised for the first time before the Claims
Court. Metz v. United States, 466 F.3d 991, 999 (Fed. Cir.
2006) (citing Murakami v. United States, 398 F.3d 1342,
1354 (Fed. Cir. 2005)); see United States v. L.A. Tucker
Truck Lines, Inc., 344 U.S. 33, 37 (1952); Gant v. United
States, 417 F.3d 1328, 1332 (Fed. Cir. 2005) (“[a]rguments
not made in the court or tribunal whose order is under
review are normally considered waived”); Sw. Bell Tel. Co.
v. Pub. Util. Comm’n, 208 F.3d 475, 487 (5th Cir. 2000)
(“[t]he failure to raise an issue at the administrative level
waives the right to appellate review of that issue”); Lizut
v. Dep’t of the Army, 717 F.2d 1391, 1396 (Fed. Cir. 1983)
(“[a]llowing a party to withhold important issues from the
board and later present them to this court would under-
mine the board’s authority”). Accordingly, the Claims
Court correctly held that Lewis waived the wrongful
discharge claim.
                             D.
    Lewis also appeals the Claims Court’s holding that it
lacked jurisdiction over claims arising from the Military
Whistleblower Protection Act (10 U.S.C. § 1034), Appel-
lant’s Brief at 64, and violations of the due process and
equal protection clauses of the Fifth and Fourteenth
Amendments to the Constitution, id. at 66.
    For the Claims Court to have jurisdiction over a claim
under the Tucker Act, 28 U.S.C. § 1491, the claim’s source
must be “money-mandating.” Moden v. United States, 404
F.3d 1335, 1341 (Fed. Cir. 2005); Collins v. United States,
67 F.3d 284, 286 (Fed. Cir. 1995) (“Since the Tucker Act
does not mandate the payment of plaintiff’s alleged dam-
ages, to recover he must base his claim on some other
statute that creates a substantive right by mandating the
payment of his claim.”). The Claims Court has previously
found that for purposes of Tucker Act jurisdiction the
7                                                 LEWIS   v. US


Military Whistleblower Protection Act is not money-
mandating. Gant v. United States, 63 Fed. Cl. 311, 316
(2004); Soeken v. United States, 47 Fed. Cl. 430, 433
(2000); Hernandez v. United States, 38 Fed. Cl. 532, 536-
37 (1997) (The statute “says nothing that can be con-
strued as a guarantee to money, it merely provides for
‘such action . . . as is necessary to correct the record of a
personnel action prohibited by [the statute].’ 10 U.S.C.
§ 1034(f)(5). Thus, the language of the statute does not
mandate paying a complainant monetary damages.”).
Neither the due process clauses nor the equal protection
clauses of the Fifth and Fourteenth Amendments to the
Constitution “obligate the government to pay money
damages.” Collins, 67 F.3d at 288; Mullenberg v. United
States, 857 F.2d 770, 773 (Fed. Cir. 1988). Therefore, the
Claims Court correctly dismissed the whistleblower and
constitutional claims for lack of jurisdiction. 4
                             E.
    Moreover, Lewis argues that the Claims Court erred
in granting the Government’s Motion for Judgment on the
Administrative Record (1) by applying an incorrect stan-
dard of review; (2) by upholding the BCNR decision de-
spite the BCNR’s violation of two statutory requirements;
(3) by refusing to afford determination by other agencies
more weight; and (4) by finding the BCNR’s decision
supported by substantial evidence. We address each
argument in turn.
    First, with regard to Lewis’s argument that the
Claims Court applied an incorrect standard of review, we
disagree. When a service member seeks relief before a
military corrections board, the Claims Court should apply

    4   This is not to say that Lewis does or does not have
such claims, but rather that he filed them at the wrong
time and in the wrong place.
LEWIS   v. US                                             8


its ordinary standard of review of “whether the decision is
arbitrary, capricious, unsupported by substantial evi-
dence, or contrary to law.” Metz, 466 F.3d at 998 (quoting
Porter v. United States, 163 F.3d 1304, 1312 (Fed. Cir.
1998)). The Claims Court applied that standard, Lewis,
2009 WL 5549354, at *4, and thus, we affirm the Claims
Court’s use of the correct standard of review.
    Lewis also asserts that the Claims Court erred in af-
firming the BCNR’s decision because the BCNR violated
10 U.S.C. §§ 1555 and 1557.
    Section 1555 requires one physician on “the staff of
the service review agency” to act as an advisor on medical
matters considered by the agency. 10 U.S.C. § 1555.
Lewis argues that the BCNR violated this statutory
requirement when it considered the opinion of doctors
other than the one appointed to the BCNR. But as the
Government points out, there is nothing in the statute
that prohibits the BCNR “from requesting and consider-
ing advisory medical opinions from other qualified mili-
tary authority.” Appellee’s Brief at 40. In fact, the BCNR
is authorized to obtain additional information. See 32
C.F.R. §§ 723.6(a)(2) and 723.8(b)(2); SECNAVINST
5420.193 Enclosure (3) ¶ 7. Accordingly, we affirm the
Claims Court’s holding that the BCNR did not violate 10
U.S.C. § 1555 in its use of an advisory opinion.
    Section 1557 requires the BCNR to take final action
on applications within 18 months of receipt. Id. § 1557(b).
Lewis avers that the BCNR violated this statutory timeli-
ness requirement by making a decision nearly 23 months
after his application. However, Lewis ignores 10 U.S.C.
§ 1557(d), which states “[f]ailure of a Corrections Board to
meet the applicable timeliness standard for any period of
time under subsection (a) or (b) does not confer any pre-
sumption or advantage with respect to consideration by
9                                                 LEWIS   v. US


the board of any application.” 10 U.S.C. § 1557(d). There-
fore, the failure to meet the timeliness standard cannot be
the basis for finding error in the BCNR’s decision.
     In addition, Lewis contends the Claims Court should
have found the BCNR acted arbitrarily and capriciously
by its failure to give due weight to the disability determi-
nations of the Department of Veterans Affairs (“VA”) and
the Social Security Administration (“SSA”). Disability
rating determinations by the Navy are “designed to
determine unfitness to perform the duties of office . . . . In
contrast, the VA determines disability ratings based upon
an evaluation of whether and how an individual’s capacity
to perform in the civilian world is diminished by a disabil-
ity.” Champagne v. United States, 35 Fed. Cl. 198, 211-12
(1996). “Although a VA rating decision may be relevant to
consideration of an appropriate disability rating by the
Navy, it is not binding on the Navy.” Id. at 212. Simi-
larly, the Government points out “the SSA makes disabil-
ity determinations for the purpose of awarding disability
insurance benefits, not for the purpose of determining
fitness for military duty.” Appellee’s Brief at 43 (citing 42
U.S.C. § 421). In its decision, the BCNR addressed the
VA determination and explained that it was not bound by
the VA’s determination, and it “was not persuaded that
[Lewis was] unfit for service by reason of physical disabil-
ity at the time of [his] discharge.” App. at 120-21. We
affirm the Claims Court holding that the BCNR did not
err by considering and finding the other agencies deter-
minations unpersuasive.
    Furthermore, Lewis asserts that the BCNR’s deter-
mination that there was no error or injustice in his gen-
eral discharge for personality disorder is not supported by
substantial evidence. On appeal, he argues that substan-
tial evidence in the administrative record demonstrates
that he did not suffer from a personality disorder. Lewis
LEWIS   v. US                                            10


contends that his diagnosis of post traumatic stress
disorder renders him unfit to perform his duties and
points to his placement on Temporary Limited Duty as
further evidence he was unfit to serve.
    A service member may be separated from service
“based on a clinical diagnosis of a personality disorder” if
their “ability to function effectively in the naval environ-
ment is significantly impaired . . . .” MILPERSMAN
Article 1910-122. A personality disorder may make one
administratively unable to perform duties rather than
medically or physically unfit to perform duties.
SECNAVINST 1850.4D § 2016. A diagnosis of disease or
injury does not prevent separation for other reasons
unless the member was found physically or medically
unfit to perform duties. SECNAVINST 1850.4D §§ 3202(c)
and 3202(g). Temporary Limited Duty is “for cases in
which the prognosis is that the member can be restored to
full duty within the specified period.” SECNAVINST
1850.4D § 2081. Lewis was diagnosed with a personality
disorder on multiple occasions by several doctors, but he
was never deemed unfit for service. App. at 33, 35, 36, 42,
44, 49-53, 92-93, 96, 114. The record contains no evidence
to the contrary. The Claims Court held that the BCNR’s
decision was supported by the record. Lewis, 2009 WL
5549354, at *4. We agree. Whatever traumas Lewis may
have experienced while in the Navy, the record is clear
that he was discharged solely because of his diagnosed
personality disorder.
                            III.
Accordingly, the judgment of the Claims Court is
AFFIRMED.